                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                        MDL No. 2741
 LIABILITY LITIGATION
                                                Case No. 16-md-02741-VC

                                                PRETRIAL ORDER NO. 185:
 This document relates to:
                                                LETTER BRIEF RE DEPOSITIONS OF
 Sanders v. Monsanto Co., 16-cv-5752            SPECIFIC-CAUSATION EXPERTS
 Domina v. Monsanto Co., 16-cv-5887             Re: Dkt. No. 7209
 Tanner v. Monsanto Co., 19-cv-4099
 Pollard v. Monsanto Co., 19-cv-4100
 Dickey v. Monsanto Co., 19-cv-4102
 Janzen v. Monsanto Co., 19-cv-4103
 Mendoza v. Monsanto Co., 19-cv-6046




       The depositions of Dr. Sawyer and Mr. Petty are each limited to two days.

       IT IS SO ORDERED.

Dated: October 31, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
